 


109 HR 2075 IH: To amend title 10, United States Code, to require a member of the Armed Forces to designate a person to be authorized to direct the disposition of the member’s remains if the member should die in service.
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2075 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Ms. Berkley (for herself and Mr. Farr) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to require a member of the Armed Forces to designate a person to be authorized to direct the disposition of the member’s remains if the member should die in service. 
 
 
1.Requirement for members of the Armed Forces to designate a person to be authorized to direct the disposition of the member’s remains 
(a)Designation requiredSection 655 of title 10, United States Code, is amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection (b): 
 
(b) 
(1)The Secretary concerned shall, upon the enlistment or appointment of a person in the armed forces, require that the person specify in writing the person authorized to direct the disposition of the person’s remains under section 1482 of this title. The Secretary shall periodically, and whenever the member is deployed as part of a contingency operation or in other circumstances specified by the Secretary, require that such designation be reconfirmed, or modified, by the member. Whenever a member is required to make a designation under this subsection, the Secretary shall inform the member of the implications of the designation. 
(2)The current designation of a member under this subsection shall be maintained as part of the member’s Record of Emergency Data.. 
(b)Change in designationSubsection (c) of such section, as redesignated by subsection (a)(1), is amended by inserting or (b) after subsection (a). 
(c)Persons authorized to direct disposition of remainsSection 1482(c) of such title is amended— 
(1)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; 
(2)by inserting before paragraph (2), as so redesignated, the following new paragraph (1): 
 
(1)The person designated under section 655(b) of this title.; and 
(3)in paragraph (5), as redesignated by paragraph (1), by striking clauses (1)-(3) and inserting clauses (1)-(4).   
 
